Title: To Alexander Hamilton from George Clinton, 13 August 1782
From: Clinton, George
To: Hamilton, Alexander



Poughkeepsie [New York] Augt. 13th. 1782
Sir

I have received your Letter of the 3d. Instant. I am not authorized to direct the Printer to deliver any of the Laws except a certain number of Setts which are by Law directed for particular Purposes. I have however mentioned your Desire to the Gentlemen of the Committee appointed to superintend the printing and distribution of them and requested them to furnish you with a Sett which I doubt not will be complied with.
Some short time before the appointment of a Superintendant of Finance I transmitted to Congress the most perfect Information I was able to collect of many of the Matters mentioned in your Letter and it was my Intention from time to time to have continued these communications to Mr. Morris: but our Laws remaining so long unprinted, the dispersed Situation of the different public Officers and the Difficulty from this Circumstance as well as the want of authority in some instances to command the necessary Returns, rendered it a Business, if not impracticable, requiring more time and attention than the indispensable Duties of my Office afforded Leizure to bestow. I shall however be happy to give you every Aid in my Power to facilitate it. The Laws with the Returns which have lately been made by the different public Officers and may be found on the Files of the Legislature and in the Treasurers Office, will answer most of the Questions stated. The answers to the others appear to me to depend in some measure on matter of Opinion and, as the operation of our Laws is often obstructed and the intended Consequences defeated by unforeseen Events arising from our embarrassed Situation, they cannot be given with any great Degree of precision.
You will readily perceive Sir that the Treasurer from the nature of his Office is not, except in Cases provided for by Law, subject to my controul. I am persuaded however that he as well as the Clerks of the Legislature will readily give you every Information and Assistance consistent with the Duties of their respective Offices.
I am with great Respect & Esteem    Sir Your most Obedient Servant

Geo. Clinton
Colo. Alexr. Hamilton

